Citation Nr: 1013679	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for the residuals of a gunshot wound (GSW) to the right 
elbow.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Lincoln, Nebraska.  This claim was previously remanded by the 
Board in August 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends that he is entitled to a disability 
rating in excess of 30 percent for GSW residuals of the right 
elbow.  For historical purposes, the Veteran was originally 
granted service connection for a right elbow disability in a 
September 1968 rating decision.  A disability rating of 10 
percent was assigned under Diagnostic Code 5306, effective as 
of October 2, 1967.  The Veteran filed a claim for an 
increased disability rating in May 2007.  Subsequently, in an 
August 2007 rating decision, the Veteran's disability rating 
was increased to 30 percent, effective as of May 7, 2007 - 
the date of receipt of the Veteran's increased disability 
rating claim.  The Veteran appealed this decision to the 
Board in February 2008.  In a November 2009 rating decision, 
the Veteran was assigned a separate disability rating of 30 
percent for nerve involvement, to include the superficial 
branches of the right medial and radial nerves, effective as 
of May 7, 2007.  

In November 2009, VA received a statement from the Veteran 
indicating that his right elbow disability was becoming 
worse.  The Veteran reported having decreased movement and 
flexibility.  He also indicated that he was no longer able to 
lift and carry heavy items or clean his own house.  The 
Veteran also stated that he had given up a number of other 
activities as a result of pain.  
The Veteran was last afforded a VA examination for GSW 
residuals of the right upper extremity in July 2007.  The 
Veteran was afforded a neurological examination in October 
2009, but this examination did not address limitation of 
motion or other disabilities of the muscle and joint.  The 
duty to conduct a contemporaneous examination is triggered 
when the evidence indicates that there has been a material 
change in disability or that the currently assigned 
disability rating may be incorrect.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a Veteran is entitled to a 
new examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Since the Veteran's 
last VA examination was in July 2007, and since the Veteran 
has alleged a worsening of his disability since this time, he 
must be provided with the opportunity to report for a more 
current VA examination  

In addition, the Veteran reported in his November 2009 
statement that he received treatment at the VA Medical Center 
(VAMC) in November 2009.  There is no evidence of this 
treatment in the record.  In fact, there is no evidence of 
any VAMC treatment in the claims file.  Since the evidence 
suggests that there may be outstanding treatment records in 
support of the Veteran's claim, these records should be 
obtained and incorporated into the claims file before 
appellate review proceeds.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any records of 
treatment for the right elbow from the 
VAMC in Omaha, Nebraska.  Any response 
received in conjunction with this 
request should be associated with the 
Veteran's claims file.

2.  After any outstanding VAMC 
treatment records have been obtained, 
the Veteran should be scheduled for a 
VA examination with the appropriate 
specialist to determine the current 
level of severity due to the GSW 
residuals of the right elbow.  The VA 
examiner should thoroughly review the 
appellant's claims file and a copy of 
this REMAND in conjunction with the 
examination and note this has been 
accomplished in the examination report.  

The examiner should describe in detail 
all symptomatology associated with the 
Veteran's right elbow disability, 
including any impairment to muscle 
group VI, as well as any associated 
scarring or joint/bone impairment.  

The examiner should also indicate 
whether the residuals to muscle group 
VI are best characterized as mild, 
moderate, moderately-severe or severe.  
The examiner should describe in detail 
the rationale for the assigned degree 
of severity.  

The examiner should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
right elbow.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the 
Veteran likely experiences functional 
loss due to pain or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  

3.  Thereafter, the RO must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinion to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

4.  After completion of the above, the 
claim should be reviewed in light of 
any new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of 
the Case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
K. A. KENNERLY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


